                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:/ l     /3/f
                                                                                   CJ


 SCOTTSDALE INSURANCE COMPANY, ONE
 TEAM RESTORATION, INC., NAUTILIS
 REALTY LIMITED PAR1NERSHIP, AND DNA
 CONTRACTING AND WATERPROOFING, LLC,
                                                                  No. 19-CV-7294 (RA)
                              Plaintiffs,
                                                                  MEMORANDUM
                            V.                                  OPINION AND ORDER

 ACCEPTANCE INDEMNITY INSURANCE
 COMPANY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

        This case concerns insurance coverage for a personal injury action brought in state court.

Plaintiffs Scottsdale Insurance Company ("Scottsdale"), One Team Restoration, Inc. ("OneTeam"),

Nautilus Realty Limited Partnership ("Nautilus"), and DNA Contracting and Waterproofing

("DNA") (collectively "Plaintiffs") filed this declaratory judgment action against Defendant

Acceptance Indemnity Insurance Company in the Supreme Court of New York. After Defendant

removed the action to this Court, Plaintiffs filed a motion to remand the case to state court. For

the reasons that follow, Plaintiffs' motion is denied.

                                            BACKGROUND

       This declaratory judgment action, filed by Plaintiffs against Defendant Acceptance

Indemnity Insurance Company, arises out of an underlying personal injury action filed by Patricio

Cedillo against Nautilus and Estates NY Real Estate Services LLC in the Supreme Court of New

York on February 9, 2018 (the "Underlying Action"). In the Underlying Action, Cedillo alleges

that, on December 21, 2017, he sustained injuries when he fell while performing work at a
construction site. In the Underlying Action complaint, Cedillo states that he was employed by

DNA while performing this work. 1

         On May 31, 2019, Plaintiffs filed a complaint in the Supreme Court of New York, seeking

declaratory relief for Cedillo's personal injury claims under an insurance policy issued by

Defendant to non-party Miranda Contacting Corporation ("Miranda"), its named insured (the

"Insurance Policy"). See Compl.          ,r,r 19-22.   The following facts are drawn from Plaintiffs' state

court complaint and are assumed to be true for the purpose of resolving this motion. See Stadnick

v. Viv int Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).

         According to the state court complaint, prior to December 21, 2017, Defendant issued the

Insurance Policy to Miranda. See Compl. ,r,r 19-22. The Insurance Policy contains an "Additional

Insured endorsement that affords coverage to One Team, Nautilus, and DNA." Id                    ,r 20.   Also prior

to December 21, 2017, Miranda allegedly entered into a contract with OneTeam (the "Miranda

Policy"), in which Miranda was required to "defend, indemnify, and procure primary and non-

contributory insurance for OneTeam, Nautilus, and DNA as additional insureds." Id                            ,r   10. 2

Plaintiffs allege that the work Cedillo was performing at the time of his injury was "in furtherance

of Miranda's obligations to OneTeam, Nautilus, and DNA," and arose from the ongoing operations

of Miranda at the relevant worksite, as well as from the "ongoing operations, acts, or omissions

and/or work of Miranda in the performance of its work for OneTeam, Nautilus, and DNA." Id.                         ,r,r
13-15. Plaintiffs also allege that the Underlying Action falls within the scope of coverage afforded




1
  On August I 0, 2018, Nautilus also filed a third-party action against DNA in the Supreme Court ofNew York, alleging
that, to the extent Nautilus was liable to Cedillo, DNA was liable to Nautilus. See Pis. Mot. Ex. B, Dkt. 4-3.
2
  According to the state court complaint, Scottsdale also issued a commercial general liability policy to OneTeam,
Nautilus, and DNA (the "Scottsdale Policy"), which "provides that it is excess if OneTeam, Nautilus, and DNA are
entitled to additional insured coverage under any other policy of insurance." Comp I. 11 17-18.


                                                         2
by the Insurance Policy, thereby affording coverage to One Team, Nautilus, and DNA as additional

insureds. Id,, 22, 24. Plaintiffs assert that Defendant has refused to acknowledge the "additional

insured status" of One Team, Nautilus, and DNA under the Insurance Policy. Id , 25. In the

instant declaratory judgment action, Plaintiffs seek a determination concerning the scope and

nature of Defendant's obligations to Plaintiffs under the Insurance Policy. Id , 1. In addition to

their claim for a declaratory judgment, Plaintiffs also bring claims for breach of contract, waiver

and estoppel, and quantum meruit/unjust enrichment.

         On August 5, 2019, Defendant removed the action to this Court. Dkt. 1. On August 28,

2019, Plaintiffs filed the instant motion to remand, arguing that this Court lacks subject matter

jurisdiction under 28 U.S.C. § 1332 because the case does not satisfy the amount in controversy

required by 28 U.S.C. § 1332(a). Dkt. 4. Defendant filed its opposition on September 25, 2019,

Dkt. 11, and Plaintiffs filed their reply on October 4, 2019, Dkt. 12. 3

                                                  DISCUSSION

         "[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district court

of the United States for the district and division embracing the place where such action is pending."

28 U.S.C. § 1441(a). However, "[i]f the jurisdictional amount is not clearly alleged in the

plaintiffs complaint, and the defendant's notice of removal fails to allege facts adequate to

establish that the amount in controversy exceeds the jurisdictional amount, federal courts lack

diversity jurisdiction as a basis for removing the plaintiffs action from state court." Woodley v.


3
  Although Plaintiffs appear to seek damages in connection with their breach of contract claim, see Comp!. ,r 2, the
relief sought in their state court complaint is primarily for a declaratory judgment, see Compl. at p. 7-8. Thus, for
purposes of this motion, the Court will treat the action as one for declaratory relief. See In Re Rezulin Prods. Liab.
litig., 168 F. Supp. 2d 136, 152 (S.D.N.Y. 200 !) ("[W]hen a claim seeks primarily equitable relief, ... the amount in
controversy is measured 'by the value of the object of the litigation' to the plaintiff.").


                                                          3
Mass. Mut., No. 08-CV-0949 (NRB), 2008 WL 2191767, at *1 (S.D.N.Y. May 23, 2008) (quoting

Lupo v. Human Affairs Int'/, 28 F.3d 269, 273-74 (2d Cir. 1994)). Removal jurisdiction is "to be

strictly construed," with courts "resolv[ing] any doubts against removability." In re Methyl

Tertiary Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007) (quoting Syngenta Corp.

Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002), and Som/yo v. .J Lu-Rob Enters., Inc., 932 F.3d

1043, 1045-46 (2d Cir. 1991)).

       "A party seeking removal bears the burden of showing that federal jurisdiction is proper."

Montefiore Med Ctr. v. Teamsters Local 272,642 F.3d 321,327 (2d Cir. 2011) (citation omitted).

The removing party must "prov[e] that it appears to 'a reasonable probability' that the claim is in

excess of [$75,000]." United Food & Commercial Workers Union, Local 919, AFL-CJO v.

Center Mark Props. Meriden Square, Inc., 30 F.3d 298,305 (2d Cir. 1994) (quoting TongkookAm.,

Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994)). This is true even where no

amount is specified in the pleadings. See MBIA Ins. Corp. v. Royal Bank of Canada, 706 F. Supp.

2d 380, 390--91 (S.D.N.Y. 2009) (citations omitted). Where jurisdictional facts are challenged,

the removing party must establish the required amount in controversy "with 'competent proof,"'

and must "justify [its] allegations by a preponderance of evidence." United Food, 30 F.3d at 305

(quoting McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936)). If the pleadings

are inconclusive as to the amount in controversy, the removing party may rely on, and the Court

may consider, documents outside of the pleadings to determine the amount in controversy. See

Yong Qin Luo v. Mikel, 625 F.3d 772, 775 (2d Cir. 2010) (citing United Food, 30 F.3d at 305).

       The diversity of the parties is not at issue here, and thus the only question before the Court

is whether the amount in controversy requirement of28 U.S.C. § 1332(a) has been satisfied.

       "In actions seeking declaratory or injunctive relief, it is well established that the amount in


                                                 4
controversy is measured by the value of the object of the litigation." Correspondent Servs. Corp.

v. First Equities Corp. of Fla., 442 F.3d 767, 769 (2d Cir. 2006) (quoting Hunt v. Wash. State

Apple Advert. Comm 'n, 432 U.S. 333, 347 (1977)); see also W.P. Carey, Inc. v. Bigler, No. 18-

CV-0585 (KPF), 2019 WL 1382898, at *10 (S.D.N.Y. Mar. 27, 2019) ("The amount in

controversy is not necessarily limited to the value of the money judgment sought, but may

encompass as well the value of the consequences that may result from the litigation." (citing

Beacon Constr. Co. v. Mateo Elec. Co., 521 F.2d 392,399 (2d Cir. 1975))). The Second Circuit

has clarified that "the amount in controversy is calculated from the plaintiff's standpoint; the value

of the suit's intended benefit or the value of the right being protected or the injury being averted

constitutes the amount in controversy when damages are not requested." Correspondent Servs.

Corp., 442 F.3d at 769 (quoting Kheel v. Port of NY Auth., 457 F.2d 46, 49 (2d Cir. 1972)).

Moreover, "[ w]hen seeking declaratory judgment to determine the applicability of an insurance

policy, ... 'the jurisdictional amount in controversy is measured by the value of the underlying

claim."' D'Andrea v. Encompass Ins. Co. ofAm., No. 15-CV-0467 (FPG), 2016 WL 11626468,

at *l (W.D.N.Y. Mar. 28, 2016).

       The complaint in the instant declaratory judgment action does not specify the value of the

defense and indemnification for which Plaintiffs assert Defendant is liable under the Insurance

Policy. The complaint in the Underlying Action also does not specify the value of the claims

related to Cedillo's alleged injuries.   Indeed, pursuant to New York state law, a plaintiff is

prohibited from including an ad damnum clause or pleading a specific monetary demand in a

personal injury action. See N.Y. C.P.L.R. § 3017(c); Yong Qin Luo, 625 F.3d at 775. Cedillo thus

did not specify an amount of damages related to his personal injuries in the Underlying Action.

       Where a complaint is inconclusive as to the amount in controversy, courts typically look


                                                  5
next to the Defendant's notice of removal. See Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d

291, 296 (2d Cir. 2000). Here, in the Notice of Removal, Defendant states that this Court has

jurisdiction under 28 U.S.C. § 1332 because "the amount in controversy allegedly exceeds $75,000

exclusive of interest and costs[,] as Plaintiffs are seeking coverage under [the] insurance policy[,]

which has proceeds of $1,000,000.00." Notice of Removal                   ,r 7.   Defendant also explains that

Plaintiffs "seek to be defended and indemnified pursuant to" the Insurance Policy, and that the

Insurance Policy "has proceeds of $1,000,000.00."            Id.     ,r   9.      Thus, Defendant claims that

"Plaintiffs' allegations, if proven true, satisfy the amount in controversy requirement as they will

result in damages that exceed $75,000.00, inclusive of the cost to defend and indemnify the

Plaintiffs in the underlying personal injury action." Id.   ,r 10.
        Contrary to Defendant's assertion, however, the amount in controversy should not be

measured by the value of the insurance policy involved in the case, but the value of the claim at

issue. See Perez v. Foremost Ins. Co., No. 17-CV-997S, 2018 WL 2473573, at *2 (W.D.N.Y. June

4, 2018) ("When the applicability of liability coverage is at issue, as in this case, 'the jurisdictional

amount in controversy is measured by the value of the underlying claim-not the face amount of

the policy."' (citation omitted)); see also, e.g., Certain Underwriters at Lloyd's of London v.

Commonwealth Int'!, Inc., No. 2:12-CV-00824 (ODW) (JCx), 2012 WL 2328215, at *2 (C.D. Cal.

June 19, 2012) ("In a declaratory-relief action where the applicability of liability coverage to

particular incidents is at issue, the amount in controversy is the value of the insurance claim, and

not the face value of the policy." (citing Budget Rent-A-Car, Inc. v. Higashiguchi, 109 F.3d 1471,

1473 (9th Cir. 1997))); Coregis Ins. Co. v. Schuster, 127 F. Supp. 2d 683, 686 (E.D. Pa. 2001)

("With respect to a declaratory action on an insurance contract, as in this case, the amount in

controversy is determined by assessing the value of the underlying legal claims for which


                                                   6
insurance coverage is sought." (citations omitted)). Thus, it is of no moment that the Insurance

Policy has proceeds of $1,000,000, as Defendant claims. 4

         Nonetheless, Defendant has demonstrated a reasonable probability that the amount in

controversy requirement is met here. The "value of the object" of the present declaratory judgment

action is the "value of the underlying claim," which, in tum, is the value of Cedillo's personal

injury claims. Correspondent Servs. Corp., 442 F.3d at 769; D 'Andrea, 2016 WL 11626468, at

* 1. Based on extrinsic evidence submitted by Defendant-namely two Bills of Particulars from

the Underlying Action-the Court is satisfied that "it appears to 'a reasonable probability"' that

Cedillo is claiming liability in excess of$75,000, and thus, that the value of the object of the instant

litigation exceeds $75,000. United Food, 30 F.3d at 305.

         In connection with its opposition to the motion to remand, Defendant filed two Verified

Bills of Particulars from the Underlying Action. In both Bills of Particulars, Cedillo provides

further details as to the "serious and permanent injuries" he sustained as a result of his fall,

including injuries to his cervical spine, lumbar spine, left ankle, and left shoulder. See Deel. of

Alice Spitz Ex. A, Dkt. 11 , May 11, 2018 Bill of Particulars~ 9-10, Nov. 13, 2018 Bill of

Particulars   ~   12. In these documents, Cedillo claims that he has sustained, at a minimum, the

following special damages: (1) approximately $60,000 in the cost of physicians; (2) $15,000 in

hospital expenses; (3) lost earnings and future lost wages based on his average weekly wage of




4
  Defendant is also wrong to suggest that Plaintiffs' alleged refusal to cap damages at $75,000 is relevant to the amount
in controversy inquiry. To the contrary, such a refusal is insufficient to establish the requisite amount in controversy.
See, e.g., Feliciano v. Target Corp., No. 2:19-CV-02706 (DLI) (RLM), 2019 WL 2210739, at *2 (E.D.N.Y. May 2 I,
2019) ("Defendant's allegation that Plaintiff refused to cap damages at$ 75,000 is not determinative of the amount in
controversy and is insufficient to establish the jurisdictional amount required by 28 U.S.C. § 1332(a).") (collecting
cases).



                                                           7
$8005; and (4) $2,500 in the cost of x-rays. See May 11, 2018 Bill of Particulars 116, Nov. 13,

2018 Bill of Particulars 1112, 18. Even putting aside Cedilla's claims for future lost wages and

medical costs, the amounts alleged in Cedilla's Bills of Particulars already exceed $75,000. Other

courts in this district have found that removal jurisdiction is proper where the Bill of Particulars

from the underlying case alleges damages in excess of$75,000. See, e.g., Jefferson v. Taft Fridays

50, No. 18-CV-1578 (AT) (RWL), 2018 WL 2939037, at *1 (S.D.N.Y. Apr. 5, 2018) (denying

motion to remand where Plaintiff alleged "damages exceeding $1.25 million" in her Answer to

Defendant's Demand for a Verified Bill of Particulars); Philip v. Deutsche Bank Nat 'l Trust Co.,

No. 11-CV-8960 (PGG), 2012 WL 2354242, at *3 (S.D.N.Y. June 20, 2012) (denying motion to

remand where Plaintiffs Bill of Particulars "ma[de] clear that the amount in controversy is $100

million"); Quinones v. Nat'! Amusements, Inc., No. 07-CV-0663 (MHD), 2007 WL 1522621, at

*2 (S.D.N.Y. May 21, 2007) (declining to sign stipulation that would have remanded the case

where "the facts alleged in the bill of particulars-which include spine injuries, serious leg injuries

and resultant surgery, and extended loss of mobility-make plain that a finder of fact could easily

find general damages that exceed $75,000.00").                    Accordingly, the evidence in the record

demonstrates "a reasonable probability" that the value of Cedilla's underlying claim, and thus the

value of the instant declaratory judgment action, exceeds the jurisdictional threshold of $75,000.

See D 'Andrea, 2016 WL 11626468, at *2. Removal was therefore proper, and Plaintiffs' motion

to remand is denied. 6



5
 With respect to Cedilla's lost earnings, as of the date of the second Bill of Particulars (November 13, 2018),
Cedillo had already claimed $100,000 in lost earnings.
6
  Because the Court finds that removal jurisdiction is proper and denies Plaintiffs' motion for remand, Plaintiffs'
request for costs and expenses under 28 U.S.C. § 1447(c) is also denied.



                                                          8
                                         CONCLUSION

         For the foregoing reasons, Plaintiffs' motion to remand is denied. The Clerk of Court is

respectfully directed to terminate the motion pending at Dkt. 4.



SO ORDERED.

Dated:     December 3, 2019
                                                      i
           New York, New York

                                                    R1nnie Abrams
                                                    United States District Judge




                                                9
